EXAMINER’S AMENDMENT/COMMENTS
Claims 1-10, 12-14, and 16-18 are allowed. With respect to claim 8 and the cutter positioning mechanism (please refer to the Office action mailed 12-21-2021 at page 3, ¶4 -- and at page 5, ¶9), the instant specification indicates the cutter positioning mechanism to include a motor (¶70). The amendments and comments filed 5-5-22 have been entered and fully considered.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Mr. Justin Wagner May 18, 2022.

The application has been amended as follows: 
	claim 12, “against an action of a biasing mechanism” at line 5 has been deleted,
	claim 14, “a sheath” at line 2 has been amended to read “the sheath”, and
	claim 14, “spring-loaded retractable” has been inserted before the second occurrence of 
“blade” at line 2. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claims 1 and 18, the closest prior art of record to Nagate, alone or in combination with the other prior art of record, does not teach or fairly suggest the first brake remaining in the applied position initially as the tape launcher moves from the braked position to the unbraked position, such that the tape is gripped between the first brake and the tape launcher.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745